DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/9/21 has been entered.
 
Withdrawn Claim Rejections
	The rejections of claims 1-7 under 35 U.S.C. 103 as being unpatentable over Schneider et al. (JP 2000/212111; published: Aug. 2, 2000; of record) are hereby withdrawn in view of the claim amendments filed on 7/9/21.

New Claim Rejections - 35 USC § 112, Written Description
Applicant’s claim amendments have necessitated the following new grounds of rejection.
The following is a quotation of the first paragraph of 35 U.S.C. §112:


Claims 1-4 and 6-7 are rejected under 35 U.S.C. §112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicants are directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112 ¶1 "Written Description" Requirement, Rev. 1, 2008; at http://www.uspto.gov/web/menu/written.pdf. 
The claims broadly embrace a method to modify, suppress, reduce, decrease or mask a toilet malodor comprising the step of releasing into the air or over a surface, or to the malodor source, a MOC consumer product comprising 0.01% to 2% by weight of at least a compound of formula 
    PNG
    media_image1.png
    203
    271
    media_image1.png
    Greyscale
 wherein n represents 1 or 2; R represents a hydrogen atom or a methyl or ethyl group; R2 represents a CH2OR7 or a R8CO group, R7 being a hydrogen atom or a CI.3 hydrocarbon group or a R8CO group, and R' being a hydrogen atom or a C1.3 hydrocarbon group; R3 represents a hydrogen atom or a C1.4 hydrocarbon group or a C1.3 alkoxyl group; and each of R4 , RS and R6 represents, independently from each wherein the compound has a weak or undetectable odor; and wherein the step of releasing the MOC consumer product into the air or over a surface, or to the malodor source, modifies, suppresses, reduces, decreases, or masks an animal/fecal/tar character of the toilet malodor by at least about 50%, necessitating structure/function relationships.
Although, the specification discloses some species of the claimed compound of formula (I) having the required activity (ability to modify, suppress, reduce, decrease or mask a toilet malodor), Table 1 of the specification makes it clear that it is unpredictable which species would have a “weak or undetectable odor”, as required by instant claim 1.  There seems to be no structure activity relationship between various compound species of formula (I) and their odor. 
As the specification fails to describe the structure and activity for the genus of compound of Formula (I), the disclosed species of compounds 3, 7, 8, 9, 11, 12, 13, 15, 16 and 17 (see Table 1 of the instant specification) does not constitute a substantial portion of the claimed genus, with multiple variables (R1, R2, R3, R4, R5, R6 and n), especially in view of the odor unpredictability of these compounds as shown in Table 1.
Applicant’s attention is also directed to In re Shokal, 113 USPQ 283 (CCPA 1957), wherein it is stated:
It appears to be well settled that a single species can rarely, if ever, afford sufficient support for a generic claim.  In re Soll, 25 CCPA (Patents) 1309, 97 F2d 623, 38 USPQ 189; In re Wahlforss, 28 CCPA (Patents) 867, 117 F2d 270, 48 USPQ 397.  The decisions do not however fix any definite number of species which will establish completion of a generic invention and it seems evident therefrom that such number will vary, depending on the circumstances of particular cases.  Thus, in the case of small genus such as the halogens, consisting of four species, a reduction to practice of three, perhaps even two, might serve to complete the generic invention, 

As stated in MPEP 2163 II: If the application as filed does not disclose the complete structure (or acts of a process) of the claimed invention as a whole, determine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. Because the specification only shows odor actions of 17 compounds of the claimed genus and shows that there would be no predictability of what odorant actions the remaining species of the genus, Applicants have failed to demonstrate possession of the compounds of formula (I) which have a weak or undetectable odor, as claimed. Disclosure of function alone is little more than a wish for possession; it does not satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing “a result that one might achieve if one made that invention”); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”). 
The disclosed structural features for compound of formula (I), do not constitute an adequate description to demonstrate possession of the numerous species of formula (I) with weak or undetectable odor, as claimed. To satisfy the written description 
Overall, what these statements indicate is that the Applicant must provide adequate description of such core structure and function related to that core structure such that the Artisan of skill could determine the desired effect.  In the instant case, the Artisan of skill could not predict that Applicant possessed any additional species, except for that compounds 3, 7, 8, 9, 11, 12, 13, 15, 16 and 17 of Table 1.
Therefore, the breadth of the claims as reading on compounds of formula (I), that modify, suppress, reduce, decrease or mask a toilet malodor, which also having a weak or undetectable odor themselves; in view of the level of knowledge or skill in the art at the time of the invention, and the limited information provided in the specification, an Artisan of skill would not recognize from the disclosure that Applicant was in possession of the numerous compounds of formula (I) claimed, at the time the application was filed. Thus it is concluded that the written description requirement is not satisfied.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617